TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00174-CV



 Continental Homes of Texas, L.P. f/k/a Continental Homes of Dallas, L.P./Royal Insurance
                            Company of America, Appellants

                                                   v.


  Royal Insurance Company of America/Continental Homes of Texas, L.P. f/k/a Continental
                           Homes of Dallas, L.P., Appellees


       FROM THE DISTRICT COURT OF TARRANT COUNTY, 348TH JUDICIAL DISTRICT
          NO. 348-185101-00, HONORABLE DANA M. WOMACK, JUDGE PRESIDING



                 Appellant/cross-appellee Continental Homes of Texas, L.P. f/k/a Continental Homes of

Dallas, L.P. and appellee/cross-appellant Royal Insurance Company of America have notified this court that

they have settled the underlying lawsuit and have filed a joint motion to dismiss the appeal without

addressing its merits. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Joint Motion

Filed: August 30, 2002

Do Not Publish